Title: To Thomas Jefferson from George Helmbold, 3 April 1801
From: Helmbold, George
To: Jefferson, Thomas



Honoured Sir,
Philadelphia, April 3. 1801

I hope you will not deem me impertinent if I take the liberty of addressing you:—I am editor of a german gazette in this place, and have uniformly supported the republican cause, but have been rather unsuccessful in my undertaking, owing to the rapid innovation of the english upon the german language; which makes it indispensible to proffer an application to you for an appointment to an Office, not of great profit, for I do not soar so high, but one that will enable me to pursue my avocation with more alacrity—
Some few months ago I was in hopes of my not being necessiated to make any application for an Appointment, from the prospect of success I had in view from publishing a full length portrait of yourself; but those prospects have in a great degree be rendered a nullity or illusion from another person setting up one in opposition to me, so that I shall merely clear whatever I may have expended—
From circumstances so complicated and disagreeable I am compelled to make this first application for any reward (for I do not act from sordid motives) and that too without any recommendation; for if I should be unsuccessful I should not be able to combat the sneers of my enemies or neglect of my friends—If your excellency will please to take my case into consideration you will confer a lasting obligation on
Your humble Servant

George Helmbold

